Walker, J.
We have been greatly gratified and instructed, on the re-hearing of this case. Few cases are conducted with more profound ability and learning on the part of counsel.
It was a matter of no small embarrassment to us that we had to grapple in the first place with this case, unaided by oral arguments or even a brief on the part of the defendants in error. We did not, however, risk an opinion until we thought we comprehended all the material questions arising in the case; and after the very able argument and thorough exposition of the whole case to which we have listened at bar, we congratulate ourselves in believing that we committed no material blunder in our former opinion; and we therefore affirm it without further comment on the case, except that instead of remanding, we dismiss the case.
Reversed and dismissed.